Exhibit 10.1


EXECUTION VERSION




THIRD AMENDMENT TO CREDIT AGREEMENT
This Third Amendment to Credit Agreement (this “Amendment”) is made and entered
into as of October 27, 2017, by and among SUNPOWER REVOLVER HOLDCO I, LLC, a
Delaware limited liability company (the “Borrower”), MIZUHO BANK, LTD., in its
capacity as Administrative Agent (in such capacity, the “Administrative Agent”),
MIZUHO BANK (USA), in its capacity as Collateral Agent (in such capacity, the
“Collateral Agent”), MIZUHO BANK, LTD. and GOLDMAN SACHS BANK USA, as Issuing
Banks (the “Issuing Banks”), and the financial institutions party hereto as
lenders (the “Lenders”).
A.    WHEREAS, reference is made to that certain Credit Agreement, dated as of
May 4, 2016, by and among the Borrower, the Lenders, the Administrative Agent,
the Collateral Agent, the Issuing Banks, and the Lenders (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).
B.     WHEREAS, the parties hereto agree to amend the Credit Agreement on the
terms and subject to the conditions of this Amendment.
C.    NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged, the parties agree as follows:
Section 1.    Definitions. Capitalized terms used but not defined herein have
the respective meanings assigned thereto, directly or by reference, in Article 1
of the Credit Agreement.
Section 2.    Amendments to the Credit Agreement.
(a)    Annex 5 (Debt Sizing) to the Credit Agreement is hereby deleted in its
entirety and replaced with Exhibit A attached hereto.
(b)    Schedule 1.1A (Commitments) to the Credit Agreement is hereby deleted in
its entirety and replaced with Exhibit B attached hereto.
(c)    Section 1.1 of the Credit Agreement is hereby amended as follows:
(i)    The definition of “Initial Project Construction Loan Equity Contribution”
is hereby amended by deleting “10% of Project Costs for such Project” therein
and replacing it with “the total Project Costs for the applicable Project less
the Construction Loan Commitment allocated to such Project”.
(ii)    The definition of “Reduced Commitment” is deleted in its entirety.
(d)    Section 2.1 of the Credit Agreement is hereby amended by deleting the
second proviso in the first sentence thereof.
(e)    Section 2.8(f) of the Credit Agreement is hereby deleted in its entirety.


AmericasActive:9412812.6

--------------------------------------------------------------------------------




(f)    Sections 2.24 and 2.25 of the Credit Agreement are hereby deleted in
their entirety.
(g)    Section 9.8(a) of the Credit Agreement is hereby amended by deleting
clause (x) and “, and (y)” from the second proviso therein.
Section 3.    Effectiveness. This Amendment shall be effective upon the
execution and delivery to the Administrative Agent of counterparts of this
Amendment duly executed by the parties hereto (including all of the Lenders and
the Issuing Banks).
Section 4.    No Default. The Borrower hereby represents and warrants that no
Default or Event of Default under the Financing Agreement has occurred and is
continuing or shall occur upon the effectiveness of this Amendment.
Section 5.    Entire Agreement. This Amendment constitutes the entire agreement
among the parties hereto with respect to the amendments and waivers dealt with
herein. All previous documents, undertakings and agreements, whether oral,
written or otherwise, among the parties hereto with respect to the amendment and
consent in this Amendment, are hereby cancelled and superseded and shall not
affect or modify any of the terms or obligations set forth in this Amendment.
Upon the effectiveness of this Amendment, this Amendment shall be binding upon
and inure to the benefit of the parties hereto.
Section 6.    Miscellaneous.
(a)    Limited Effect. This Amendment is limited in effect and, except as
specifically set forth above, shall apply only as expressly set forth in this
Amendment and shall not constitute a consent, waiver, modification, approval or
amendment of any other provision of the Credit Agreement or any other Loan
Document. Except as expressly provided for in this Amendment, nothing herein
shall limit in any way the rights and remedies of the Lenders and the other
Secured Parties under the Credit Agreement. The terms and conditions of the
Credit Agreement and the other Loan Documents, as amended and otherwise modified
by this Amendment, remain in full force and effect and are hereby ratified and
affirmed.
(b)    Severability. Any provision hereof that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and without affecting the validity or enforceability of any
provision in any other jurisdiction.
(c)    Headings. The headings of various sections of this Amendment are for
convenience of reference only, do not constitute a part hereof and shall not
affect the meaning or construction of any provision hereof.
(d)    Incorporation by Reference. Sections 9.11 (Governing Law),
9.13 (Submission to Jurisdiction; Waivers), and 9.19 (Waiver of Jury Trial) of
the Credit Agreement hereby are incorporated by reference as if fully set forth
in this Amendment mutatis mutandis.


THIRD AMENDMENT TO CREDIT AGREEMENT
(SUNPOWER REVOLVER)
AmericasActive:9412812.6

--------------------------------------------------------------------------------




(e)    Counterparts and Facsimile or Electronic Mail Execution. This Amendment
may be executed in any number of counterparts, all of which taken together shall
constitute one and the same contract, and any of the parties hereto may execute
this Amendment by signing any such counterpart. Delivery of an executed
counterpart of this Amendment by facsimile or by electronic mail or other
electronic imaging means shall be equally as effective as delivery of an
original executed counterpart of this Amendment.
(f)    Representations and Warranties. The Borrower represents and warrants to
the Secured Parties that, as of the effective date hereof, each representation
and warranty set forth in Article 4 of the Credit Agreement is true and correct
in all material respects as if made on such date (or if such representation and
warranty relates solely as of an earlier date, such representation and warranty
was true and correct in all material respects as of such earlier date).
(g)    Reference to the Credit Agreement. On and after the date of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” and words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement,” “thereunder,” “thereof,” “therein,” and words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended by this Amendment and the Credit Agreement as amended by
this Amendment shall be considered a Loan Document as of the effective date
hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


THIRD AMENDMENT TO CREDIT AGREEMENT
(SUNPOWER REVOLVER)
AmericasActive:9412812.6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.


SUNPOWER REVOLVER HOLDCO I, LLC,
a Delaware limited liability company,
as Borrower






By:    /s/ Natalie Jackson            
Name: Natalie Jackson
Title: Vice President


SIGNATURE PAGE TO THIRD AMENDMENT TO CREDIT AGREEMENT
(SUNPOWER REVOLVER)
AmericasActive:9412812.6

--------------------------------------------------------------------------------





MIZUHO BANK, LTD.,
as Lender, Administrative Agent and Issuing Bank






By:    /s/ Brian Caldwell            
Name: Brian Caldwell
Title: Managing Director






MIZUHO BANK (USA),
as Collateral Agent






By:    /s/ Brian Caldwell            
Name: Brian Caldwell
Title: Managing Director






GOLDMAN SACHS BANK USA,
as Lender and Issuing Bank






By:    /s/ Chris Lam                
Name: Chris Lam
Title: Authorized Signatory




THIRD AMENDMENT TO CREDIT AGREEMENT
(SUNPOWER REVOLVER)
AmericasActive:9412812.6

--------------------------------------------------------------------------------





EXHIBIT A
[SEE ATTACHED ANNEX 5]


THIRD AMENDMENT TO CREDIT AGREEMENT
(SUNPOWER REVOLVER)
AmericasActive:9412812.6

--------------------------------------------------------------------------------



Final Form








ANNEX 5


Project Debt Sizing Parameters


The maximum principal amount of Construction Loans made with respect to each
Project
(the “Maximum Loan Amount”) will be limited to:


The Maximum Loan Amount for such Project will not exceed the lesser of (a) an
amount
providing for a minimum debt service coverage ratio of 1.30:1.00 (such
calculation to be agreed
to by the Administrative Agent (acting at the direction of the Lenders)),
assuming P50
Production for such Project and using only Project Revenues received by the
Project Company
under the Power Purchase Agreement for such Project approved by the Lenders,
calculated for
the period from the date of the initial Construction Loan Borrowing for such
Project until the
earlier of (x) the 19th anniversary of such initial Borrowing date and (y) the
date when 90% of
the scheduled term of such Power Purchase Agreement will have elapsed from such
initial
Borrowing date and (b) an amount providing for a minimum debt service coverage
ratio of
1.00:1.00 (such calculation to be agreed to by the Administrative Agent (acting
at the direction
of the Lenders)), assuming a P99 Production and using only Project Revenues
received by the
Project Company under the Power Purchase Agreement for such Project approved by
the
Lenders, calculated for the period from the earlier of (x) the 19th anniversary
of such initial
Borrowing date and (y) the date when 90% of the scheduled term of such Power
Purchase
Agreement will have elapsed.


Notwithstanding the above, in no event will the Maximum Loan Amount for any
Project
exceed 90% of Project Costs for such Project.


















--------------------------------------------------------------------------------










EXHIBIT B
[SEE ATTACHED SCHEDULE 1.1A]


THIRD AMENDMENT TO CREDIT AGREEMENT
(SUNPOWER REVOLVER)
AmericasActive:9412812.6

--------------------------------------------------------------------------------




SunPower Revolver HoldCo I, LLC / Vandenberg Solar I, LLC
SCHEDULE 1.1A TO THE CREDIT AGREEMENT: COMMITMENTS


UNALLOCATED/UNDRAWN COMMITMENTS
Total Facilities
Amounts
%
Construction Loan
13,991,854.54


91.30
%
DSR Letter of Credit *
107,461.61


0.70
%
Project Letter of Credit
1,225,000.00


7.99
%
TOTAL
15,324,316.15


100.00
%
 
 
 
 
 
 
Construction Loan Commitment
 
 
Banks
Amounts
%
Mizuho Bank, Ltd.
10,762,965.03


76.92
%
GS Bank USA
3,228,889.51


23.08
%
TOTAL
               13,991,854.54


100.00
%
 
 
 
 
 
 
DSR LC Commitment
 
 
Lender
Amounts
%
Mizuho Bank, Ltd.
83,282.75


77.50%


GS Bank USA
24,178.86


22.50%


TOTAL
107,461.61


100.00
%
 
 
 
 
 
 
Project LC Commitment
 
 
Lender
Amounts
%
Mizuho Bank, Ltd.
                 1,225,000.00


100.0%


GS Bank USA
—


0.0%


TOTAL
                 1,225,000.00


100.0%


 
 
 
* $419,636.39 of LC is allocated to Kern 2C but not issued until COD





--------------------------------------------------------------------------------




SunPower Revolver HoldCo I, LLC / Vandenberg Solar I, LLC
SCHEDULE 1.1A TO THE CREDIT AGREEMENT: COMMITMENTS


ALLOCATED/DRAWN COMMITMENTS
Total Facilities
Amounts
%
Construction Loan
33,783,145.46


97.43%
DSR Letter of Credit *
892,538.39


2.57%
Project Letter of Credit
—


0.00%
TOTAL
34,675,683.85


100.0%
 
 
 
 
 
 
Construction Loan Commitment
 
 
Banks
Amounts
%
Mizuho Bank, Ltd.
25,987,034.97


76.92%
GS Bank USA
7,796,110.49


23.08%
TOTAL
33,783,145.46


100.0%
 
 
 
 
 
 
DSR LC Commitment
 
 
Lender
Amounts
%
Mizuho Bank, Ltd.
691,717.25


77.50%
GS Bank USA
200,821.14


22.50%
TOTAL
892,538.39


100.0%
 
 
 
 
 
 
Project LC Commitment
 
 
Lender
Amounts
%
Mizuho Bank, Ltd.
—


0.0%
GS Bank USA
—


0.0%
TOTAL
—


0.0%
 
 
 
* DSR LC will only be issued upon COD





